IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
Plaintiff, : Case No. 2:15-cr-240
Also 2:19-cv-3863
District Judge Edmund A. Sargus, Jr.
- vs - Magistrate Judge Michael R. Merz

FREDERICK A. McSHAN,

Defendant.

 

OPINION AND ORDER

 

This action under 28 U.S.C. § 2255, brought pro se by Defendant Frederick McShan, is
before the Court on Defendant’s Objections (ECF No. 516) to the Magistrate Judge’s
Supplemental Report and Recommendations (“Supplemental Report,” ECF No. 514). Also
pending are Defendant’s Motion for Permission to Amend (ECF No. 517) and his Notice to Amend
(ECF No. 518).

As required by Fed.R.Civ.P. 72, the District Judge has reviewed de novo all portions of the
Magistrate Judge’s original Report and Recommendations (“Report,” ECF No. 499) and the
Supplemental Report to which specific objections have been made. Those objections and the

pending motions are all ruled on in this Opinion and Order.
The Motion to Vacate and the Magistrate Judge’s Proposed Disposition

Defendant’s Motion to Vacate pleads the following grounds for relief:

Ground One: Ineffective Assistance of Appellate Counsel

Supporting Facts: Appellate counsel failed to develop McShan’s
double jeopardy claim based on the reimpaneling [sic] of the jury.

Ground Two: Reempaneling the jury was a violation of the Double
Jeopardy Clause

Supporting Facts: The Court erred by reempanelling the jury,
resulting in a void first verdict and a null second verdict.

Ground Three: The Court lost jurisdiction once the jury [was]
discharge[d].

Supporting Facts: The Court lost jurisdiction when an [sic] jury is
discharge[d]. The Court can’t reopen a case an [sic] fix any error
once the jury [is] discharge[d].

Ground Four: [Ineffective Assistance of Counsel]

Supporting Facts: My lawyer was ineffective for not making an
issue to argue double jeopardy. To be charged and found guilty of
the same charge is double jeopardy if both conviction[s] is [sic] a
lesser and one a greater offense is the same for double jeopardy.

Ground Five: Due Process Violation (Fifth Amendment)
Supporting Facts: Conspiracy suppose[d] to be as a whole one
amount for everyone in the conspiracy for sentence purpose. Did not

raise this in my appeal because my lawyer [was] ineffective counsel.

Ground Six: Ex Parte Communication with Discharge[d] Jury due
process violation an[d] 6[th] Amendment.
Supporting Facts: Any private contact with a jury if not made in
pursuance of known rules is prejudicial. Judge talk[ed] to the jury
private[ly] with out [sic] counsel. That was an ex parte
communication.

(Motion, ECF No. 489, PageID 4451-57.)

Grounds One, Two, and Four depend on Defendant’s double jeopardy claim, Ground Two.
The Report rejected that claim on the merits and rejected Grounds One and Four because it cannot
be ineffective assistance of counsel to fail to make a meritless argument (Report, ECF No. 499,
PageID 4546-48.) The Supplemental Report adhered to this conclusion (ECF No. 514, PageID
4621-24, 4626).

Ground Three alleged this Court lost jurisdiction to enter judgment once it discharged the
jury. The Report concluded this issue was forfeited by not being raised on direct appeal. (ECF
No. 499, PageID 4549). McShan objected that a jurisdictional defect cannot be waived, but the
Supplemental Report noted that this Court had never entered a judgment, so as to lose jurisdiction
to the United States Court of Appeals for the Sixth Circuit, until after the verdict had been re-read
(Supplemental Report, ECF No. 514, PageID 4624-25).

Ground Five claimed this Court used the wrong amount of heroin in imposing sentence.
The Report concluded proceeding as McShan argued would have violated binding Sixth Circuit
precedent and that Ground Five should therefore be dismissed on the merits. (ECF No. 499, PageID
4549-50). The Magistrate Judge concluded no further analysis was needed on this claim after
recommittal (ECF No. 514, PageID 4626).

Ground Six claimed constitutional error in the Court’s ex parte communications with the
jurors. The Report concluded this claim was also forfeited by being omitted on direct appeal (ECF

No. 499, PageID 4550-51, citing Reed v. Farley, 512 U.S. 339, 358 (1994) (Scalia, J., concurring
in part)). The Supplemental Report noted McShan had made no objection (ECF No. 514, PageID

4627).

Defendant’s Objections to the Supplemental Report

In contrast to his initial Objections which were fourteen pages long (ECF No. 506),
Defendant filed forty-three pages of objections to the Supplemental Report (ECF No. 516).

McShan includes not only objections to the original Report, but also to the Sixth Circuit’s
decision of this case on direct appeal, reported at United States v. McShan, 757 F. App’x 454 (6"
Cir. 2018), cert. denied 139 S.Ct. 2032 (2019). Indeed, he criticizes the Magistrate Judge for
“heavily rely[ing]” on the Sixth Circuit decision (ECF No. 516, PageID 4646). In doing so,
McShan displays a misunderstanding of a District Court’s role in the federal court system. Our
Court lacks authority to correct errors made by the appellate court. That function is reserved to
the Supreme Court of the United States ,which in fact refused to review the Sixth Circuit’s decision
here. McShan y. United States, 139 S.Ct. 2032. Instead, under the law of the case doctrine, this
Court is bound by the decisions the Sixth Circuit made on appeal. United States v. Moored, 38 F
3d 1419, 1421 (6" Cir. 1994), citing United States v. Bell, 988 F.2d 247, 250 (1° Cir. 1993). “As
most commonly defined, the doctrine [of law of the case] posits that when a court decides upon a
rule of law, that decision should continue to govern the same issues in subsequent stages in the
same case.” Arizona v. California, 460 U.S. 605, 618 (1983), citing 1B JAMES WM. MOORE ET
AL., MOORE’S FEDERAL PRACTICE 40.404 (1980); accord: Patterson v. Haskins, 470 F.3d 645,
660-61 (6" Cir. 2006); United States v. City of Detroit, 401 F.3d 448, 452 (6" Cir. 2005). “If it is

important for courts to treat like matters alike in different cases, it is indispensable that they ‘treat
the same litigants in the same case the same way throughout the same dispute.’” United States v.
Charles, 843 F.3d 1142, 1145 (6" Cir. 2016) (Sutton, J.), quoting BRYAN A. GARNER, ET AL.,
THE LAW OF JUDICIAL PRECEDENT 441 (2016).

The process this Court followed after the misreading of the verdict has been fully presented
to the Sixth Circuit, which refused to overturn the verdict on that basis. The Court’s function in
deciding a § 2255 motion which raised a claim decided by the circuit court is to abide by that
decision, not rewrite it. Defendant’s objections to the Magistrate Judge’s reliance on the Sixth

Circuit decision are OVERRULED.

Motion for Permission to Amend § 2255

On the same day he filed the Objections to the Supplemental Report, Defendant also filed
his Motion for Permission to Amend § 2255 (ECF No. 517).

The first portion of the Motion seeks relief under the First Step Act of 2018 (Motion, ECF
No. 517, PageID 4690, citing Pub. L. 115-391, 132 Stat. 5194, § 404), but that statute only applies
to persons sentenced before the Fair Sentencing Act was enacted on August 3, 2010, and thus does
not apply to this case. He also reargues his ineffective assistance of trial counsel and ineffective
assistance of appellate counsel claims, but raises no argument that has not been dealt with
appropriately in the two Reports. Accordingly, the Motion for Permission is not well-taken and is

DENIED.
Notice to Amend or Supplement

On February 21, 2020, while the Supplemental Objections and Motion for Permission were
still pending, McShan filed a Notice to Amend or Supplement the Motion to Vacate (“Notice”).
He begins by asserting that the circuit court’s “misapprehension of the facts and law rendered
McShan’s 2255 proceeding fundamentally unfair.” (ECF No. 518, PageID 4695). He claims to
have been confused by the circuit court’s decision and now wishes to add a Ground for Relief:
“Trial counsel was ineffective in not objecting to the Judge bringing the jury back into the
courtroom.” /d. He asserts that if that objection had been made, he would have been sentenced
for the 100 grams of heroin or there would have been a mistrial. He further asserts this was
somehow a structural error. Jd. at PageID 4696. Again, the process by which the misread verdict
was corrected was before the court of appeals which refused to overturn the conviction on the basis
of asserted irregularities in the process. This Court is bound by that decision.

Defendant then posits an additional objection to the Report and Supplemental Report on
Ground Three, the claim that this Court lost jurisdiction before it entered judgment (Notice, ECF
No. 518, PageID 4698). This objection is untimely: the Supplemental Report was filed and served
on January 21, 2020, but the Notice was not filed until February 21, 2020, well after the February
7, 2020, deadline.

Moreover, the objection is without merit. McShan argues that a federal district court has
jurisdiction only so long as it “proceed[s] exactly according to the law or statute under which it
operates.” (Notice, ECF No. 518, PageID 4698, citing Kokkonen v. Guardian Life Ins. Co. of Am.,
511 U.S. 375 (1994). Kokkonen does not stand for that general proposition. Instead, it holds a

district court may not enforce a settlement agreement reached in one of its cases after the case has
been dismissed. 511 U.S. at 378. McShan then argues that a court, after acquiring subject matter
Jurisdiction, loses that jurisdiction if it “transcends the limit of the jurisdiction conferred[.]” Jd. at
PageID 4699. He then claims this Court no jurisdiction to re-poll a discharged jury. /d. at PageID
4700. That issue is completely disposed of by the decision of the Sixth Circuit on appeal in this

case.
Conclusion

Having reviewed Defendant’s objections de novo as required by law, the Court
OVERRULES them and orders that the Motion to Vacate (ECF No. 489) and Motion for
Permission (ECF No. 517) be dismissed with prejudice. Because reasonable jurists would not
disagree with this conclusion, Petitioner is denied a certificate of appealability and the Court
certifies to the Sixth Circuit that any appeal would be objectively frivolous and therefore should
not be permitted to proceed in forma pauperis.

Mevun \>
Eebruary —_, 2020.

bx

Bgating A. Sargus, Jr.
Unit es District Judge
